United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-1430
                                     ___________

United States of America,             *
                                      *
           Appellee,                  *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Northern District of Iowa.
Ricardo Sandoval-Cerrantes, also      *
known as Ruben Sandoval, also known * [UNPUBLISHED]
as Ruben Murguia, also known as       *
Thomas Johnson,                       *
                                      *
           Appellant.                 *
                                 ___________

                               Submitted: January 5, 2007
                                  Filed: January 17, 2007
                                   ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Ricardo Sandoval-Cerrantes (Cerrantes) appeals the 96-month prison sentence
the district court1 imposed after he pleaded guilty to being an illegal alien found in the
United States, in violation of 8 U.S.C. § 1326(a). His counsel has moved to withdraw,
and in a brief filed under Anders v. California, 386 U.S. 738 (1967), he argues that


      1
       The Honorable Mark W. Bennett, Chief Judge, United States District Court for
the Northern District of Iowa.
Cerrantes’s sentence--at the top of the advisory Guidelines range--is unreasonable.
In a pro se motion, Cerrantes moves for appointment of new counsel.

       We cannot say that Cerrantes’s sentence was unreasonable. The court
specifically declined to impose a more lenient sentence because of Cerrantes’s history
and characteristics, namely, his troubling criminal history; and counsel has not
succeeded in rebutting the presumption of reasonableness that attaches to a sentence
imposed within the advisory Guidelines range. See 18 U.S.C. § 3553(a)(1)
(sentencing factors); United States v. Long Soldier, 431 F.3d 1120, 1123 (8th Cir.
2005) (relevant inquiry is whether court actually considered § 3553(a) factors and
whether appellate court’s review of those factors leads it to conclude that they support
finding of reasonableness); United States v. Lincoln, 413 F.3d 716, 717-18 (8th Cir.)
(sentence within Guidelines range is presumptively reasonable; defendant bears
burden to rebut presumption of reasonableness), cert. denied, 126 S. Ct. 840 (2005).

       In his pro se motion Cerrantes appears to raise claims of an involuntary guilty
plea and ineffective assistance of counsel, neither of which is properly before us in
this direct criminal appeal. See United States v. Woods, 270 F.3d 728, 730 (8th Cir.
2001); United States v. Cain, 134 F.3d 1345, 1352 (8th Cir. 1998). Further, having
carefully reviewed the record in accordance with Penson v. Ohio, 488 U.S. 75, 80
(1988), we find no other nonfrivolous issues.

      Accordingly we affrim the judgment, grant counsel’s motion to withdraw, and
deny Cerrantes’s pro se motion for appointment of new counsel.
                       ______________________________




                                          -2-